OPINION — AG — ** BOARD OF CONTROL — HOSPITALS — TRUST AUTHORITY ** (1) THE LEGAL STATUS OF A COUNTY HOSPITAL WOULD BE CHANGED WHERE ONE HALF(1/2) OF THE OWNERSHIP INTEREST IN SUCH HOSPITAL IS CONVEYED TO A MUNICIPALITY ACCORDING TO A MUNICIPAL COUNTY TRUST AUTHORITY, SINCE SUCH HOSPITAL WOULD NO LONGER BE A "COUNTY HOSPITAL" UNDER 19 Ohio St. 781 [19-781] ET SEQ. (2) WHERE ONE HALF(1/2) OF THE OWNERSHIP INTEREST IN A COUNTY HOSPITAL IS CONVEYED TO A MUNICIPALITY ACCORDING TO A MUNICIPAL — COUNTY TRUST AUTHORITY AND SUCH HOSPITAL IS NO LONGER A "COUNTY HOSPITAL" UNDER 19 Ohio St. 781 [19-781] ET SEQ., SUCH HOSPITAL COULD NOT CONTINUE TO RECEIVE THE ANNUAL ONE FOURTH(1/4) OF ONE(1) MILL TAX LEVY NOR THE ANNUAL LEVY FOR OPERATION PROVIDED IN 19 Ohio St. 786 [19-786] (3) THE FACT THAT THE TRUSTEES OF SUCH TRUST ARE APPOINTED BY THE BOARD OF COUNTY COMMISSIONERS OF THE COUNTY WHICH IS THE BENEFICIARY OF THE TRUST WOULD 'NOT' ENTITLE SUCH TRUST TO THE ONE FOURTH(1/4) OF ONE(1) MILL TAX LEVY NOR THE ANNUAL LEVY FOR OPERATION PROVIDED FOR IN 19 Ohio St. 786 [19-786] (4) WHERE A COUNTY HOSPITAL IS OPERATED BY A PUBLIC TRUST PURSUANT TO A LEASE THEREOF TO THE PUBLIC TRUST IN ACCORDANCE WITH 19 Ohio St. 789 [19-789], IN LIEU OF OPERATION BY A BOARD OF CONTROL, SUCH HOSPITAL WOULD BE SUBJECT TO 19 Ohio St. 786 [19-786] TO THE EXTENT OF THE TAX LEVY PROVIDED IN 19 Ohio St. 786 [19-786] FOR PURPOSES OF FUNDING ANNUAL DEBT SERVICE ON ANY OUTSTANDING GENERAL OBLIGATION BONDS, AND TO THE EXTENT THAT 19 Ohio St. 786 [19-786] AUTHORIZES ISSUANCE OF SELF LIQUIDATING REVENUE BONDS. (PROPERTY, COUNTY, NON PROFIT, CHARITABLE ORGANIZATION OPERATION, MAINTENANCE) CITE: 19 Ohio St. 1 [19-1], 19 Ohio St. 781 [19-781] 19 Ohio St. 786 [19-786], 19 Ohio St. 789 [19-789], 19 Ohio St. 790.1 [19-790.1] 19 Ohio St. 790.1 [19-790.1](B) 19 Ohio St. 790.1 [19-790.1](C), 19 Ohio St. 793 [19-793], 19 Ohio St. 789 [19-789], 60 Ohio St. 176 [60-176], OPINION NO. 72-302 (GERALD E. WEIS) ** SEE: OPINION NO. 87-115 (1988)